Citation Nr: 0512690	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for sciatic nerve 
neuropathy with right foot drop, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for 
prostatism/neurogenic bladder, previously described as 
urinary incontinence, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, including separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1953 to July 1957, 
and from August 1961 to October 1989.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veteran Affairs (VA) 
Regional office (RO) in Cheyenne, Wyoming.

During the course of the current appeal, the RO has increased 
the ratings for several disabilities including those herein 
concerned.  However, since the ratings are not the maximum, 
the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

Service connection is also now in effect for degenerative 
disc disease, postoperative, left hemilaminectomy and L-5/S-1 
discectomy, rated as 40 percent disabling (having been rated 
as 100 percent disabling under 38 C.F.R. § 4.30 from July 7, 
1999 to September 1, 1999).  That current schedular rating is 
a result of an increase from 20 to 40 percent, pursuant to a 
Board decision in March 2001. 

Service connection is also in effect for reactive airway 
disease, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; degenerative joint disease, left 
knee, rated as 10 percent disabling; degenerative joint 
disease, right knee, rated as 10 percent disabling; 
degenerative joint disease, exostosis, left great toe, rated 
as 10 percent disabling; sciatic nerve neuropathy, left lower 
extremity associated with degenerative disc disease, 
postoperative, left hemilaminectomy and L-5/S-1 discectomy, 
rated as 10 percent disabling; and for gout;, lateral 
epicondylitis of the left elbow; pterygia; status post 
excision, bilateral; hearing loss, left ear; and acne rosacea 
and actinic keratosis, each rated as noncompensably 
disabling.

A total rating for compensation purposes due to individual 
unemployability due to service-connected disabilities (TDIU) 
has been assigned since May 16, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Issue #3 on the front page is subject to this 
stay.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues on appeal except for tinnitus as 
identified above.

2.  The veteran's right lower extremity impairment is 
reflected in increased numbness due to a virtually insensate 
sural branch of the sciatic nerve, and footdrop for which he 
uses a device, but there is no significant current evidence 
of muscle atrophy or other symptoms reflective of more severe 
overall and wide reaching functional sensory impairment.

3.  The veteran takes Oxybutynin for his mild prostatitism 
and neurogenic bladder with good results; his urgency has 
slightly increased, certainly reflective of mild to moderate 
impairment, but he does not have more than generally moderate 
impairment manifested by pyuria with frequency.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for sciatic nerve neuropathy with right foot drop, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2004).

2.   The criteria for a disability rating higher than 10 
percent for chronic prostatitism/neurogenic bladder are not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527-7517 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In these current 
issues, as they now stand before the Board, the veteran has 
been afforded the requisite clinical testing, and has been 
given the opportunity to provide all other pertinent 
documentation relating to his current complaints.  The 
veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to ratings 
for the issues herein concerned (other than tinnitus).  


General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Sciatic nerve neuropathy with right foot drop
Criteria

Under certain circumstances, the neurological impairment of 
the lower extremities which is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Factual Background  

Prior clinical records and evaluations are in the file for 
comparative purposes.

In summary, in July 1999, the veteran was seen for complaints 
of low back pain with radiation into the buttock and 
anterolateral thigh and calf on the right.  It was worse with 
walking, sitting or lying on the right side.  He had 
dysfunction of the quadriceps muscle on the right and 
positive straight leg raising on the right.  There was 
tenderness over the L-4/L-5 and L-5/S-1 areas of the back and 
spasm of the lumbar area bilaterally.  Contrasted 
computerized tomograph (CT) scan showed severe spinal canal 
stenosis at L-4/L-5 with asymmetric right ventral lateral 
distortion of the fecal sac at that level, placing the L-5 
nerve root in jeopardy.  He underwent surgery.  [Separate 
service connection, with a 40 percent schedular rating, is in 
effect for the hemilaminectomy and discectomy; that issue is 
not part of the current appeal].

On VA examination  in November 1999, he was noted to have 
done fairly well postoperatively, but still had some trouble 
walking.  For walking more than 40 yards, he had to use a 
cane.  He limped and the leg still would give way on him 
particularly when walking up or down stairs.  The foot drop 
also remained.  He had sciatic nerve discomfort and much 
numbness in the sole of the foot and in the lateral aspect of 
the right leg.  The numbness seemed to get worse with 
activity.  He had had some trouble controlling urine and 
minimal incontinence with just a few drops occasionally being 
lost.  There was no history of bowel problems, rectal 
difficulties or any perineal numbness.

On examination, the left thigh was 1 cm. larger than the 
right; legs were otherwise equal in size.  He had some 
dorsiflexion on the right but it was limited.  He had 
numbness in the right leg which seemed to go to the buttock.  
There was no positional sense abnormality.  Strength was 
normal and appropriate.  Leg lengths were equal and normal.  
He had no local tenderness and he was able to stand erect.  
There was slight minimal lateral change in the back from left 
to right.  On the left, he was able to turn about 50 degrees 
as opposed to 30 degrees to the right.  Other range of back 
motions were noted and are of record.

On VA examination in September 2001, the veteran reported 
having weakness in the right leg and daily back pain.  A 
private evaluative report is of record, apparently done for 
VA, and also dated in September 2001, indicating that the 
veteran had complained of right sided foot numbness and foot 
drop.  Electro-myelographic (EMG) and Nerve Conduction (NCV) 
studies were undertaken involving the peroneal, sural and 
posterior tibial conductions of abductor hallicus, 
bilaterally.  On NCV, the study was abnormal for slowing of 
all nerve conductions.  The sensory nerve conductions to 
sural nerve absent.  This was suggestive of a peripheral 
polyneuropathy bilaterally.  It was felt that there might be 
compressive neuropathies but these could not be further 
delineated at that time.  The EMG interpretation, based on 
the survey of the root, was that there were normal findings 
and no acute radiculopathy.  

In a statement in October 2001, the veteran reported that his 
right leg weakness had gotten worse, his foot was so numb 
that he injured it at the lake during the summer and did not 
notice it until he found blood in his sock.  He said the 
numbness starts about half way between the knee and right 
foot but the foot was almost totally numb.  The right leg had 
so weakened that he said VA was giving him  a foot lift to 
keep from tripping all of the time.  He was to go to physical 
therapy so that they could make a cast for the device.  His 
right leg would give way without warning and he would land on 
his face.  

On a VA physical therapy clinic visit in October 2002, he was 
noted to have desensate right foot.  He was measured for 
orthotics which were to be filled locally.  He had said on 
another evaluation at the same time that his foot drop seemed 
to have gotten worse.

On VA examination in November 2002, the veteran's clinical 
history was recorded.  When his back pain increased, his 
right foot numbness also increased and when he could not feel 
the foot, he would fall.  He used his cane 90% of the time to 
prevent falling.  He was noted to be getting the brace for 
his right foot that same week.  He had last worked in 1998 as 
a representative for a veterans' service organization but had 
quit because of the travel involved.  

On examination, the right foot drop was not as noticeable 
when he was walking without shoes.  With shoes on, he slapped 
his right foot.  He was able to stand on his toes for a few 
seconds but did not balance well.  He could stand on his 
heels and walked unsteadily on his heels.  He was able to 
stand on each leg for just a few seconds because he was very 
unstable.  Strength of the lower extremities was 5/5 except 
with dorsiflexion of the right foot, mainly the right great 
toe, where he had 4.5/5 strength.  The examiner felt that he 
was capable of sedentary employment.

Analysis

In evaluating the veteran's sciatic nerve neuropathy with 
right foot drop, it is noted that this is separately rated 
for his orthopedic changes in the back.  He also has separate 
service connection for sciatic nerve neuropathy involving the 
left lower extremity, for which a 10 percent rating is 
assigned.  These are not concerned herein.  

With regard to his right lower extremity, he has long had a 
noticeable foot drop for which he has recently been fitted 
with an appliance.  He uses a cane most of the time and still 
has a limp.  Neurological studies have been undertaken in the 
past, results from which have been described.  However, 
although other nerve distribution sectors are marginally 
impacted, his primary impact is with the sural branch, and 
therein, the conduction to the sural nerve is virtually 
absent.  He has noticed increased numbness and this is a 
reflection of that identified sural nerve impairment.  
However, there is no significant current evidence of muscle 
atrophy or other symptoms reflective of more severe overall 
and wide reaching functional sensory impairment.

The regulations which are most appropriate appear to be under 
Code 8650 which provide for a 40 percent evaluation if 
dysfunction is moderately severe.  In this case, the evidence 
appears to support a finding that the functional impact of 
the demonstrated nerve damage is closer to that than not, and 
a 40 percent rating is supportable.  However, it is not now 
shown that it is so severe with such marked muscular atrophy 
as to warrant an evaluation in excess of 40 percent.  The 
evidence is not evenly balanced in this regard as to warrant 
resolution of doubt.


Prostatism/neurogenic bladder (urinary incontinence)
Criteria

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1). Post void residuals greater than 150 cc ; 
(2) Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
periodic dilatation every 2 to 3 months.

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year. 

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted if 
the disorder requires long-term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  See 38 C.F.R. § 4.115a.

Under the criteria in effect prior to February 1994, 
Diagnostic Codes 7517, governing bladder injury was evaluated 
using the criteria set forth in Diagnostic Code 7512, 
governing chronic cystitis.  Under this provision, where 
incontinence exists, requiring constant wearing of an 
appliance, a 60 percent evaluation was warranted; where there 
was severe impairment demonstrated by urination at intervals 
of 1 hour or less, contracted bladder, a 40 percent 
evaluation was warranted; for a moderately severe impairment 
demonstrated by diurnal and nocturnal frequency with pain, 
tenesmus, a 20 percent evaluation was warranted; and, for a 
moderate impairment manifested by pyuria, with diurnal and 
nocturnal frequency a 10 percent evaluation was warranted.  A 
mild impairment was rated as zero percent disabling 
(noncompensable).

Under the revised criteria, the veteran's left kidney 
disability has been evaluated, by analogy, under both 
Diagnostic Code 7512, governing chronic cystis, and 
Diagnostic Code 7517, governing injury to the bladder. See 38 
C.F.R. § 4.20.  Both of these diagnostic code provisions 
require evaluation under the criteria for voiding 
dysfunction.  Under the criteria for voiding dysfunction, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent evaluation, when the wearing of absorbent materials 
which must be changed 2 to 4 times per day a 40 percent is 
warranted, and the wearing of absorbent materials which must 
be changed less than 2 times per day warrants a 20 percent 
evaluation.

 
Factual background and Analysis

Prior evaluative reports are in the file for comparative 
purposes.

As noted above with regard to his back and neurological 
impairment secondary thereto, on VA examination in November 
1999, he was noted to have had some trouble controlling urine 
and minimal incontinence with just a few drops occasionally 
being lost.  There was no history of bowel problems, rectal 
difficulties or any perineal numbness. 

On VA examination in September 2001, the veteran reported 
symptoms to include frequency, increased urgency, nocturia 
and urge incontinence.  His prostate appeared benign and not 
appreciably enlarged.  It was noted that he had an initial 
response to Flomax but it was not maintained.  The examiner 
felt that this was a spastic neurogenic bladder secondary to 
his back problems.  He was placed on Oxybutynin and advised 
to return in 3 months, sooner if things did not improve.

On VA evaluation in August 2002, the veteran was noted to 
have a neurogenic bladder with bladder spasticity.  He was 
getting Ditropan from a local urologist.  He was also taking 
Oxybutynin, 5 mg,. twice daily, for bladder spasticity, and 
seemed to do well with that. 

On VA follow-up evaluation in April 2003, the veteran was 
said to have done well on Oxybutynin.  He complained that his 
urgency had gotten a little bit worse and behavioral 
modification techniques were discussed.  He was also to be 
tried on two Tamsulosin pills by mouth to improve the 
urination situation.  It was also felt that he probably also 
had a smaller capacity.  

Oxybutynin was also to be continued.  It was felt that 
operative intervention would not be of benefit and might be 
detrimental.  

The examiner concluded that he had a neurogenic bladder and 
mild prostatism.  He was getting treatment nearer home and it 
was suggested that he continue to do so.

Analysis

The Board notes because of the clinical evidence of some 
increased urinary symptoms, the RO recently assigned an 
increased evaluation for prostatism/neurogenic bladder, 
previously described as urinary incontinence, from 
noncompensable to 10 percent disabling.  The issue herein is 
whether the veteran is entitled to a rating in excess of the 
10 percent now assigned. 

In that regard, it is noted that he had been taking 
Oxybutynin for some time with apparently generally productive 
results.  His prostate itself is not now causing significant 
problems.  And although he complains that the urinary urgency 
has become somewhat worse, this has been addressed in the 
recent increased rating to 10 percent.  At present, the 
clinical evidence does not reflect that the veteran has 
greater than generally moderate impairment manifested by 
pyuria, with diurnal and nocturnal frequency; or any other of 
the many related possible symptoms as to warrant an 
evaluation in excess of 10 percent regardless of which of the 
several alternative Codes might be utilized in such a rating.  

The evidence is not evenly balanced in this regard as to 
warrant resolution of doubt.

Should his symptoms increase in the future, he is free to 
submit evidence in that regard for the reopening of his claim 
for increased compensation.

Additional Considerations

It should be noted that the veteran has many disabilities for 
which service connection is already in effect, and he 
receives TDIU.  Thus, while he does not work, he is being 
compensated for his inability to work in the aggregate as 
judged by schedular standards.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).



ORDER

An increased evaluation for sciatic nerve neuropathy with 
right foot drop, currently evaluated as 40 percent disabling, 
is denied.


An increased evaluation for prostatism/neurogenic bladder, 
previously described as urinary incontinence, currently 
evaluated as 10 percent disabling, is denied.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


